Citation Nr: 0811361	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  05-06 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1972.  He died in March 2001, and the appellant is his 
surviving spouse.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (RO).


FINDING OF FACT

The medical evidence of record shows that a service-connected 
disability contributed substantially or materially to cause 
the veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.310, 3.312 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
appellant's claim for service connection for the cause of the 
veteran's death as the Board is taking action favorable to 
the appellant by granting service connection for the claim.  
As such, this decision poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Pertinent regulations provide for a grant of secondary 
service connection where a disability is determined to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Further, in Allen v. 
Brown, 7 Vet. App. 439 (1994) (en banc), the United States 
Court of Appeals for Veterans Claims (Court) held that where 
service connection is sought on a secondary basis, service 
connection could be granted for a disability which was not 
only proximately due to or the result of a service-connected 
condition, but could also be granted where a service-
connected disability had aggravated a nonservice-connected 
disability, with compensation being paid for the amount of 
disability which exceeded "the degree of disability existing 
prior to the aggravation."  

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2007).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b), 
(c).

The veteran died in March 2001 at the age of 49.  The 
certificate of death reported the immediate causes of death 
as multisystem organ failure and complications of meningitis.  
The certificate of death reported the contributing causes of 
death as cardiomyopathy, hepatitis B and C, liver failure, 
and renal failure.

The appellant claims that the cause of the veteran's death 
was related to his active military service.  Specifically, 
she claims that the veteran's service-connected 
post-traumatic stress disorder (PTSD) caused his alcohol and 
substance abuse, which in turn led to a suppressed immune 
system and some of the contributing causes of death.

Service connection for PTSD was granted by an August 1998 
rating decision.  In November 1997 the veteran was provided 
with a VA psychiatric examination specifically "to form an 
opinion whether the veteran's substance abuse is secondary to 
his [PTSD]."  After a complete review of the claims file, 
the veteran's social and medical history, and a thorough 
mental status examination, the VA psychiatrist stated that

[t]his veteran's drug abuse and 
alcoholism antedates his entry into the 
service.  It may have been aggravated by 
his service in Vietnam because of the 
difficult conditions under which he 
served and the availability of the 
substances. . . . Giving the veteran the 
benefit of doubt, I would say that his 
alcohol and drug use is at least 
partially related to the [PTSD].  It is 
also related, I think, to the veteran's 
personality disorder.  It is not possible 
for this examiner to separate the two.

After the veteran's death a September 2002 VA medical opinion 
was requested to address the exact same issue as the November 
1997 VA medical examination.  The examiner reported that the 
claims file had been reviewed and stated

[i]t is the opinion of this examiner that 
the substance abuse disorders are NOT 
secondary to [PTSD] and did not, in any 
manner, contribute to it. . . . Further, 
it is the conviction of this examiner 
that the substance abuse disorders are 
part and parcel of his Personality 
Disorder.

Accordingly, there are two medical opinions that address 
whether the veteran's PTSD is related to his substance abuse 
disorders.  The November 1997 VA psychiatric examination 
report concluded that the substance abuse disorders were 
related to PTSD.  The September 2002 VA medical opinion 
concluded that the substance abuse disorders were not related 
to PTSD.  However, the November 1997 VA psychiatric 
examination report reached its conclusion after a mental 
status examination of the veteran.  The November 1997 report 
also provided reasons and bases for its opinion.  In 
contrast, the September 2002 report was provided without a 
mental status examination and did not provide any basis for 
its conclusions.  Accordingly, the November 1997 VA 
psychiatric examination report holds more probative weight.  
As such, the preponderance of the medical evidence of record 
shows that the veteran's substance abuse disorders were 
related to his service-connected PTSD.

38 U.S.C.A. § 1110 states that "no compensation shall be paid 
if the disability is the result of the person's own willful 
misconduct or abuse of alcohol or drugs."  See also 38 C.F.R. 
§§ 3.1(n), 3.301 (2007).  However, service connection is not 
precluded for an alcohol or drug abuse disability secondary 
to a service-connected disability or use of an alcohol or 
drug abuse disability as evidence of the increased severity 
of a service-connected disability.  Allen v. Principi, 237 F. 
3d 1368, 1381 (Fed. Cir. 2001).  In this case, the medical 
evidence of record shows that the veteran's alcohol and drug 
abuse disabilities were secondary to a service-connected 
disability.  As such, service-connection is also warranted 
for any disabilities that are secondary to the veteran's 
alcohol and drug abuse disabilities.

Multiple private medical records dated in February and March 
2001 gave diagnoses of cirrhosis and hepatitis B and C.

A February 19, 2001 private medical report stated that the 
veteran had a medical history of cirrhosis secondary to 
alcohol and hepatitis C.  A second February 19, 2001 private 
medical report listed multiple assessments.  The first was 
meningitis, "most likely . . . penumococcal meningitis but 
may also be suffering from sero-meningitis given his 
immunocompromise and alcoholism."  The fourth was 
cirrhosis/end-stage liver disease, "[g]iven his level of 
liver disease and ethanol abuse, his prognosis from this 
serious infection . . . is rather poor."  A third private 
medical report dated that same day gave an assessment of 
"alcoholic cirrhosis."

A February 24, 2001 private medical report included a review 
of the veteran's cardiovascular functions.  It stated that 
the veteran had a history of alcohol abuse and was "most 
likely suffering from alcoholic cardiomyopathy."  A review 
of the veteran's gastrointestinal system stated that the 
veteran had "a long history of alcohol abuse and he has been 
diagnosed with cirrhosis of the liver."

A February 27, 2001 private medical report included a review 
of the veteran's liver functions.  It stated that the veteran 
had a long history of cirrhosis and hepatitis C.  The report 
stated that a hepatic tumor was seen on a computed axial 
tomography test and the tumor could be a hepatoma due to the 
history of hepatitis C.

The medical evidence of record from February and March 2001 
shows that the veteran's cirrhosis of the liver was related 
to his alcohol abuse.  It also shows that the veteran's 
cardiomyopathy was "most likely" related to alcohol abuse.  
In this regard, the Board notes that both cardiomyopathy and 
liver failure were listed as contributing causes of death on 
the veteran's certificate of death.  Therefore, the 
preponderance of the medical evidence of record shows that 
the veteran's PTSD caused or aggravated his substance abuse, 
which in turn caused or aggravated his liver disorder and 
cardiomyopathy, which in turn contributed to cause his death.  
As such, applying the doctrine of reasonable doubt, the Board 
finds that a service-connected disability contributed 
substantially or materially to cause the veteran's death.  
Accordingly, service connection for the cause of the 
veteran's death is warranted.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
granted.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


